DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 09/22/2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system/apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is noted that no copy of the foreign priority document translation was received.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show item 41 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is unclear which portion of figure 1 the arrow for item 200 is directed towards. Additionally, items 21 and 22 are first mentioned in the specification in regards to figure 4, but they are found in figure 1. It is recommended that the location of 21 and 22 be clarified with addition of “found in Figure 1” or the like. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 2, 23, 53, 58, 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “a method and system” should read “a method” following the above election.  Correction is required.  See MPEP § 608.01(b).
The following title is suggested: Method for preparing dishes.
The disclosure is objected to because of the following informalities: 
In pg. 13 line 22, “101” should read “100”.  
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  
The use of “cooking appliances” in both claims 1 and 13 is confusing. Though it can be understood what is meant, it may be helpful to use different terminology in claim 13 to improve clarity.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “by means of” in claims 8, 13, and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "for example" and “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the selected cooking appliance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “at least one cooking appliance”. As claim 1 uses “at least one cooking appliance”, for proper antecedent basis, “the at least one cooking appliance” should be used.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
	 With respect to Step 1 of the Subject Matter Eligibility Test, independent claim 1 recites a “method for preparing at least one dish using at least one cooking appliance” thus satisfying step 1 of the Patent Office’s Subject Matter Eligibility Test by reciting a statutory category. 
	With respect to Step 2A of the Subject Matter Eligibility Test regarding whether the claims are directed to a judicial exception (Prong 1), the claims do not satisfy this consideration as they are directed towards an abstract idea. The examiner notes that the abstract ideas judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). It is noted the recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea. In the instant case, with broadest reasonable interpretation, the limitations of the claims can be performed in the mind. Despite reciting generic computer components (operating device, display device), they are considered mental processes until the claim limitation cannot practically be performed in the mind.  
	With respect to Step 2A regarding whether the judicial exception is integrated into a practical application (Prong 2), the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application; however, if an element does no more than link a judicial exception to a particular field of use, the judicial exception may not be integrated into a practical application. Further, recitation of “placing the at least one selected dish in the at least one cooking appliance” can be done by hand and is mere placement/setup of a process (a similar claim limitation would be something such as if applicant were merely to claim picking an object up off a table) so it does not add enough specificity to make the claim more than an abstract idea. The Examiner finds that Applicant’s recitation of generic computer components and limitations that can be done by hand fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
	It is important to note that a general-purpose computer that is merely used as a tool to perform an abstract ides, by use of conventional computer functions does not qualify as a practical application or particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
	With respect to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978). The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
	With regard to the particularity of the machine, Applicant recites a generic cooking appliance which is insufficient to provide an inventive concept. While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic kitchen appliance is merely a machine on which the method operates, failing to provide significantly more than an abstract idea. Further, the cooking appliance merely acts to generally link the judicial exception to a field of use. This additional element does not amount to a claim as a whole that is significantly more than the exception; therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
	Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “preparing at least one dish using at least one kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
	Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under 35 USC § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breunig (EP2213175).
Regarding claim 1, Breunig teaches a method for preparing at least one dish (340 fig. 3) using at least one cooking appliance (2-4 fig. 1; Par. 0001), comprising the following steps: starting an operating program in an operating device (6-9, 20, 300 figs. 1,3; Enter menu Par. 0013); presenting an amount of available dishes in a supply with a display device (suggestion via merchandise system Par. 0022); selecting the at least one dish from the amount of available dishes (select from saved recipes, suggestions based on availability Par. 0041-0042); placing the at least one selected dish in the at least one cooking appliance (workflow plan tells user when to load food into cooking appliance Par. 0025, 0046); associating at least one preparation program with the at least one selected dish with the operating device (recipe stored in database with parameters Par. 0041); and carrying out the at least one preparation program in the at least one cooking appliance (cooking device for carrying out method Par. 0019).
Regarding claim 2, Breunig further teaches that the operating program runs in a removable or external operating device (separate from cooking appliance such as hand-held Par. 0021).
Regarding claim 4, Breunig further teaches the display device presenting the amount of available dishes is an optical and/or acoustic device (displayed on display device Par. 0017; touchscreen Par. 0019).
Regarding claim 5, Breunig further teaches the display device is part of the operating device (display device and operating device share touchscreen Par. 0019).
Regarding claim 6, Breunig further teaches data relating to the amount of dishes of the supply, which is accessible by the operating program, is stored in a first data memory (first, second, and/or third variable in at least one storage device Par. 0017; first and/or second variable determined by number of items to be cooked Par. 0014).
Regarding claim 7, Breunig further teaches data relating to the dishes can be identified and/or added (first, second and or third variable can be retrieved and/or changed Par. 0017).
Regarding claim 8, Breunig further teaches preparation methods suitable for the selected dishes are proposed by means of the operating program (suggests work flow plans considering ideal cooking processes Par. 0028).
Regarding claim 9, Breunig further teaches at least one preparation method can be modified in terms of parameters such as, for example, the preparation intensity and/or the cooking point (enter preparation parameters Par. 0037).
Regarding claim 10, Breunig further teaches the operating program associates at least one preparation method with at least one preparation program which is carried out in the at least one cooking appliance (menu and recipe Par. 0041).
Regarding claim 11, Breunig further teaches at least two preparation methods for at least two selected dishes are associated with a preparation program (menu Par. 0041, 0053).
Regarding claim 13, Breunig further teaches there is provided a set of cooking appliances with at least two cooking appliances (large number of cooking appliances Par. 0025), of which at least one cooking appliance can be selected by means of the operating program (selecting a cooking appliance from a large number of cooking appliances Par. 0017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Breunig in view of Barth (U.S. Pub. No. 2014/0292536).
Regarding claim 3, Breunig teaches the limitations of claim 2 as seen above, but does not teach the operating program is executed in a computer and particularly a mobile computer such as a smart phone, a tablet, or a laptop. Barth, in the same field of endeavor, teaches the operating program is executed in a computer and particularly a mobile computer such as a smart phone, a tablet, or a laptop (secondary unit is a smartphone, laptop, or PC, Abstract). It would have been obvious, at the time of filing, to modify the cooking method of Breunig with the operation devices of Barth. One of ordinary skill in the art would have been motivated to make this modification to make monitoring simple (Barth, Abstract).
Claims 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Breunig in view of Kodama (U.S. Pub. No. 2017/0231032).
Regarding claim 12, Breunig teaches the limitations of claim 11 as seen above, as well as the preparation programs or parts of the preparation programs are stored in a second data memory (first, second, and/or third variable in at least one storage device Par. 0017; first and/or second variable determined by at least one cooking process Par. 0016). It does not teach that the data memory is external. Kodama, in the same field of endeavor, teaches external data memory (USB memory Par 0036, 0049). It would have been obvious, at the time of filing, to modify the cooking and data storage method of Breunig with the storage device of Kodama. One of ordinary skill in the art would have been motivated to make this modification to allow for transmission of setting changes (Kodama Par. 0049).
Regarding claim 14, Breunig teaches the limitations of claim 13 as seen above, as well as data relating to the cooking appliances of the set of cooking appliances is stored in a third data memory (first, second, and/or third variable in at least one storage device Par. 0017; third variable determined by functional device of cooking appliance Par. 0015). It does not teach that the data memory is external. Kodama, in the same field of endeavor, teaches external data memory (USB memory Par 0036, 0049). It would have been obvious, at the time of filing, to modify the cooking and data storage method of Breunig with the storage device of Kodama. One of ordinary skill in the art would have been motivated to make this modification to allow for transmission of setting changes (Kodama Par. 0049).
Regarding claim 15, Breunig teaches the limitations of claim 13 as seen above, but does not teach the cooking appliances of the set of cooking appliances report their respective operating status to the operating program and the operating program lists the cooking appliances and displays their operating status. Kodama, in the same field of endeavor teaches the cooking appliances of the set of cooking appliances report their respective operating status to the operating program and the operating program lists the cooking appliances and displays their operating status (acquires and tabulates device usage information Par. 0006). It would have been obvious, at the time of filing, to modify the cooking method of Breunig with the operating status notification method of Kodama. One of ordinary skill in the art would have been motivated to make this modification to produce efficient heat cooking of food ingredients (Kodama Par. 0014).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Breunig in view of Bales (U.S. Patent No. 6486453).
Regarding claim 16, Breunig teaches the limitations of claim 1 as seen above, but does not teach the operating program obtains, by means of push notifications, information about the current operating status of the selected cooking appliance, and/or the progress of the preparation program, and/or sensor data detected by the cooking appliance. Bales, in the same field of endeavor teaches the operating program obtains, by means of push notifications, information about the current operating status of the selected cooking appliance, and/or the progress of the preparation program, and/or sensor data detected by the cooking appliance (flashes “preheating” or “cooling” message at top of screen Col. 5 lines 4-6). It would have been obvious, at the time of filing, to modify the cooking method of Breunig with the operating status method of Kodama. One of ordinary skill in the art would have been motivated to make this modification to optimize quality of the cooking operation (Bales Col. 9 lines 4-9).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Breunig in view of Yasui (2007).
Regarding claim 17, Breunig teaches the limitations of claim 1 as seen above, but does not teach at least one cooking appliance has at least one high-frequency heat source, wherein at least one wavelength and/or at least one phase of the emitted high-frequency radiation is modified several times throughout the preparation program. Yasui, in the same field of endeavor teaches at least one cooking appliance has at least one high-frequency heat source, wherein at least one wavelength and/or at least one phase of the emitted high-frequency radiation is modified several times throughout the preparation program (Soft switching heater Par. 3, Figs. 12, 13). It would have been obvious, at the time of filing, to modify the cooking method of Breunig with the cooking appliance of Kodama. One of ordinary skill in the art would have been motivated to make this modification to eliminate low frequency components and reduce power dissipation (Yasui Conclusion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL M MILLER whose telephone number is (571)272-7857. The examiner can normally be reached Monday - Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIEL M MILLER/Examiner, Art Unit 1792                                                                                                                                                                                                        
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797